NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4188-18

WILLIAM HOFF,

          Plaintiff-Respondent,

v.

SANDRA HOFF,

     Defendant-Appellant.
_______________________

                   Submitted January 18, 2022 – Decided January 21, 2022

                   Before Judges Messano and Enright.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Burlington County,
                   Docket No. FM-03-0279-17.

                   Weinberger Divorce & Family Law Group, LLC,
                   attorneys for appellant (Bari Z. Weinberger, on the
                   briefs).

                   William Hoff, respondent pro se.

PER CURIAM
      This matter has been amicably adjusted and the parties have stipulated to

the dismissal of this appeal. Accordingly, the appeal is dismissed with prejudice

and without costs.




                                                                           A-4188-18
                                       2